DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s attorney of record DAVID B. HARDY (Reg. # 47362) on July 14, 2022.
Please amend claims 2-7, which were filed June 28, 2022 as follows: 
1. In claim 2, in line 13, after "comprises an” and before “opening portion”, insert ---enclosed---; and in line 14, after "wherein the” and before “opening portion”, insert ---enclosed---.
2. In claim 3, in line 20, after "comprises an” and before “opening portion”, insert ---enclosed---; and in line 21, after "wherein the” and before “opening portion”, insert ---enclosed---.
3. In claim 4, in lines 30-32, “wherein the one of the first source electrode and the first drain electrode comprises an opening portion, wherein the opening portion” is changed to ---wherein the one of the third source electrode and the third drain electrode comprises an enclosed opening portion, wherein the enclosed opening portion---.
4. In claim 5, in lines 37-39, “wherein the one of the first source electrode and the first drain electrode comprises an opening portion, wherein the opening portion comprises” is changed to ---wherein the one of the third source electrode and the third drain electrode comprises an enclosed opening portion, wherein the enclosed opening portion---.
5. In claim 6, in lines 3-4, “a plurality of opening portions, and wherein the plurality of opening portions comprises the opening portion” is changed to ---a plurality of enclosed opening portions, wherein the plurality of enclosed opening portions comprises the enclosed opening portion---.
6. Cancelled claim 7.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim 2 is allowed.
The present invention is directed to a display apparatus equipped with a gate driver with a transistor having a gate electrode, a source electrode, and a drain electrode, wherein one of the source electrode and the drain electrode having an enclosed opening, wherein a portion of enclosed opening portion overlaps the gate electrode and another enclosed opening portion does not overlap the gate electrode. The claimed invention (claim 2 as representative of the independent claims) recites:
A display device comprising: 
a gate driver, wherein the gate driver comprises a first transistor, wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode, 
wherein the first semiconductor layer is provided over the first gate electrode, 
wherein the first source electrode is provided over the first semiconductor layer, 
wherein the first drain electrode is provided over the first semiconductor layer, 
wherein one of the first source electrode and the first drain electrode comprises a first conductive layer, 
wherein the first gate electrode comprises a second conductive layer, 
wherein the one of the first source electrode and the first drain electrode comprises an enclosed opening portion,
wherein the enclosed opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer, and 
wherein the other of the first source electrode and the first drain electrode is electrically connected to a gate signal line.

The claimed material as disclosed is detailed and specific. The prior arts teach a display device equipped with a gate driver including a transistor having a source electrode, a drain electrode, and a gate electrode, wherein one of the source electrode and the drain electrode comprises a plurality of openings as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 91-92 and 125-127 and Figure 38. Applicant has argued these limitations on pages 1-3, of Applicant’s Remarks filed June 28, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 2 is allowable over the prior arts of record.

Claim 3 is allowed.
The present invention is directed to a display apparatus equipped with a gate driver with a transistor having a gate electrode, a source electrode, and a drain electrode, wherein one of the source electrode and the drain electrode having an enclosed opening, wherein a portion of enclosed opening portion overlaps the gate electrode and another enclosed opening portion does not overlap the gate electrode. The claimed invention (claim 3 as representative of the independent claims) recites:
A display device comprising: 
a gate driver, wherein the gate driver comprises a first transistor and a second transistor, 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode, wherein the first semiconductor layer is provided over the first gate electrode,
wherein the first source electrode is provided over the first semiconductor layer, 
wherein the first drain electrode is provided over the first semiconductor layer, 
wherein the second transistor comprises a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode, 
wherein the second semiconductor layer is provided over the second gate electrode, 
wherein the second source electrode is provided over the second semiconductor layer, 
wherein the second drain electrode is provided over the second semiconductor layer, 
wherein one of the first source electrode and the first drain electrode comprises a first conductive layer, 
wherein the first conductive layer comprises one of the second source electrode and the second drain electrode, wherein the first gate electrode comprises a second conductive layer, 
wherein the one of the first source electrode and the first drain electrode comprises an enclosed opening portion, 
wherein the enclosed opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer, and wherein the other of the first source electrode and the first drain electrode is electrically connected to a gate signal line.

The claimed material as disclosed is detailed and specific. The prior arts teach a display device equipped with a gate driver including a transistor having a source electrode, a drain electrode, and a gate electrode, wherein one of the source electrode and the drain electrode comprises a plurality of openings as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 91-92 and 125-127 and Figure 38. Applicant has argued these limitations on pages 1-3, of Applicant’s Remarks filed June 28, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 3 is allowable over the prior arts of record.

Claim 4 is allowed.
The present invention is directed to a display apparatus equipped with a plurality of pixels and a gate driver with a transistor having a gate electrode, a source electrode, and a drain electrode, wherein one of the source electrode and the drain electrode having an enclosed opening, wherein a portion of enclosed opening portion overlaps the gate electrode and another enclosed opening portion does not overlap the gate electrode. The claimed invention (claim 4 as representative of the independent claims) recites:
A display device comprising: 
a first pixel, a second pixel and a gate driver, 
wherein the first pixel and the second pixel belong to a same line, 
wherein the first pixel comprises a first transistor and a first liquid crystal element, 
wherein the second pixel comprises a second transistor and a second liquid crystal element, 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode, 
wherein the second transistor comprises a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode, 
wherein the first gate electrode is electrically connected to a first gate signal line, 
wherein the second gate electrode is electrically connected to a second gate signal line,
wherein one of the first source electrode and the first drain electrode is electrically connected to a first source signal line, 
wherein one of the second source electrode and the second drain electrode is electrically connected to a second source signal line, 
wherein the other of the first source electrode and the second drain electrode is electrically connected to the first liquid crystal element, 
wherein the other of the second source electrode and the second drain electrode is electrically connected to the second liquid crystal element, 
wherein the gate driver comprises a third transistor, 
wherein the third transistor comprises a third gate electrode, a third semiconductor layer, a third source electrode and a third drain electrode, 
wherein the third semiconductor layer is provided over the third gate electrode, 
wherein the third source electrode is provided over the third semiconductor layer, 
wherein the third drain electrode is provided over the third semiconductor layer, 
wherein one of the third source electrode and the third drain electrode comprises a first conductive layer, 
wherein the third gate electrode comprises a second conductive layer, 
wherein the one of the third source electrode and the third drain electrode comprises an enclosed opening portion, 
wherein the enclosed opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer, and 
wherein the other of the third source electrode and the third drain electrode is electrically connected to one of the first gate signal line and the second gate signal line.

The claimed material as disclosed is detailed and specific. The prior arts teach a display device equipped with a plurality of pixels and gate driver including a transistor having a source electrode, a drain electrode, and a gate electrode, wherein one of the source electrode and the drain electrode comprises a plurality of openings as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 91-92 and 125-127 and Figure 38. Applicant has argued these limitations on pages 1-3, of Applicant’s Remarks filed June 28, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 4 is allowable over the prior arts of record.

Claim 5 is allowed.
The present invention is directed to a display apparatus equipped with a plurality of pixels and a gate driver with a transistor having a gate electrode, a source electrode, and a drain electrode, wherein one of the source electrode and the drain electrode having an enclosed opening, wherein a portion of enclosed opening portion overlaps the gate electrode and another enclosed opening portion does not overlap the gate electrode. The claimed invention (claim 5 as representative of the independent claims) recites:
A display device comprising: 
a first pixel, a second pixel and a gate driver, 
wherein the first pixel and the second pixel belong to a same line, 
wherein the first pixel comprises a first transistor and a first liquid crystal element, 
wherein the second pixel comprises a second transistor and a second liquid crystal element, 
wherein the first transistor comprises a first gate electrode, a first semiconductor layer, a first source electrode and a first drain electrode, Page: SoflO
wherein the second transistor comprises a second gate electrode, a second semiconductor layer, a second source electrode and a second drain electrode, 
wherein the first gate electrode is electrically connected to a first gate signal line, 
wherein the second gate electrode is electrically connected to a second gate signal line, 
wherein one of the first source electrode and the first drain electrode is electrically connected to a first source signal line, 
wherein one of the second source electrode and the second drain electrode is electrically connected to a second source signal line, 
wherein the other of the first source electrode and the second drain electrode is electrically connected to the first liquid crystal element, 
wherein the other of the second source electrode and the second drain electrode is electrically connected to the second liquid crystal element, 
wherein the gate driver comprises a third transistor and a fourth transistor, 
wherein the third transistor comprises a third gate electrode, a third semiconductor layer, a third source electrode and a third drain electrode, 
wherein the third semiconductor layer is provided over the third gate electrode, 
wherein the third source electrode is provided over the third semiconductor layer, 
wherein the third drain electrode is provided over the third semiconductor layer, 
wherein the fourth transistor comprises a fourth gate electrode, a fourth semiconductor layer, a fourth source electrode and a fourth drain electrode, wherein the fourth semiconductor layer is provided over the fourth gate electrode, 
wherein the fourth source electrode is provided over the fourth semiconductor layer, 
wherein the fourth drain electrode is provided over the fourth semiconductor layer, 
wherein one of the third source electrode and the third drain electrode comprises a first conductive layer, 
wherein the first conductive layer comprises one of the fourth source electrode and the fourth drain electrode, 
wherein the third gate electrode comprises a second conductive layer, 
wherein the one of the third source electrode and the third drain electrode comprises an enclosed opening portion, 
wherein the enclosed opening portion comprises a region overlapping the second conductive layer and a region not overlapping the second conductive layer, and 
wherein the other of the third source electrode and the third drain electrode is electrically connected to one of the first gate signal line and the second gate signal line.

The claimed material as disclosed is detailed and specific. The prior arts teach a display device equipped with a plurality of pixels and a gate driver including a transistor having a source electrode, a drain electrode, and a gate electrode, wherein one of the source electrode and the drain electrode comprises a plurality of openings as cited in the arts of record search (see PTO- 892, enclosed). The cited prior arts fail to fairly teach or suggest the combined features of the invention as recited in the claims. The claimed limitations find support in the specification at least on pages 91-92 and 125-127 and Figure 38. Applicant has argued these limitations on pages 1-3, of Applicant’s Remarks filed June 28, 2022 which were persuasive.
The prior art of record neither anticipates nor renders obvious the above recited combination. As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the claimed inventions. Hence, claim 5 is allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umezaki (US 2009/0224245 A1) teaches applying an AC pulse to a gate of a transistor which easily deteriorates, a shift in threshold voltage of the transistor is suppressed. However, in a case where amorphous silicon is used for a semiconductor layer of a transistor, the occurrence of a shift in threshold voltage naturally becomes a problem for a transistor which constitutes a part of circuit that generates an AC pulse. A shift in threshold voltage of a transistor which easily deteriorates and a shift in threshold voltage of a turned-on transistor are suppressed by signal input to a gate electrode of the transistor which easily deteriorates through the turned-on transistor. In other words, a structure for applying an AC pulse to a gate electrode of a transistor which easily deteriorates through a transistor to a gate electrode of which a high potential (VDD) is applied, is included.
Miyayama et al (US 2008/0187089 A1) teach a dual-gate transistor formed of two transistors connected in series between a first power terminal and a first node is used as a charging circuit for charging a gate node (first node) of a transistor intended to pull up an output terminal of a unit shift register. The dual-gate transistor is configured such that the connection node (second node) between the two transistors constituting the dual-gate transistor is pulled down to the L level by the capacitive coupling between the gate and second node in accordance with the change of the gate from the H level to the L level.
UMEZAKI et al (US 2008/0079685 A1) teach to suppress fluctuation in the threshold voltage of a transistor, to reduce the number of connections of a display panel and a driver IC, to achieve reduction in power consumption of a display device, and to achieve increase in size and high definition of the display device. A gate electrode of a transistor which easily deteriorates is connected to a wiring to which a high potential is supplied through a first switching transistor and a wiring to which a low potential is supplied through a second switching transistor; a clock signal is input to a gate electrode of the first switching transistor; and an inverted clock signal is input to a gate electrode of the second switching transistor. Thus, the high potential and the low potential are alternately applied to the gate electrode of the transistor which easily deteriorates.
Oishi et al (US 2008/0076267 A1) teach a manufacturing process of a semiconductor device, a manufacturing technique and a manufacturing apparatus of a semiconductor device which simplify a lithography step using a photoresist is provided, so that the manufacturing cost is reduced, and the throughput is improved. An irradiated object, in which a light absorbing layer and an insulating layer are stacked over a substrate, is irradiated with a multi-mode laser beam and a single-mode laser beam so that both the laser beams overlap with each other, and an opening is formed by ablation in part of the irradiated object the irradiation of which is performed so that both the laser beams overlap with each other.
UMEZAKI (US 2008/0062112 A1) teaches a first transistor, a second transistor, a third transistor, a fourth transistor are provided. In the first transistor, a first terminal is electrically connected to a first wiring; a second terminal is electrically connected to a gate terminal of the second transistor; a gate terminal is electrically connected to a fifth wiring. In the second transistor, a first terminal is electrically connected to a third wiring; a second terminal is electrically connected to a sixth wiring. In the third transistor, a first terminal is electrically connected to a second wiring; a second terminal is electrically connected to the gate terminal of the second transistor; a gate terminal is electrically connected to a fourth wiring. In the fourth transistor, a first terminal is electrically connected to the second wiring; a second terminal is electrically connected to the sixth wiring; a gate terminal is connected to the fourth wiring.
Kang et al (US 2007/0197019 A1) teach a liquid crystal display device comprises at least two insulating layers formed on a first conductive layer, a second conductive layer formed between the at least two insulating layers, a first contact hole penetrating an upper insulating layer of the at least two insulating layers on the second conductive layer, a second contact hole penetrating the at least two insulating layers and exposing a portion of the first conductive layer, and a contact part comprising a bridge electrode formed of a third conductive layer for connecting the first and second conductive layers through the first and second contact holes. The second contact hole comprises an internal hole penetrating the at least two insulating layers and an external hole surrounding the internal hole forming in the upper insulating layers.
Kim et al (US 2007/0184586 A1) teach a thin film transistor panel and a method of manufacturing the same are disclosed. The thin film transistor panel includes a thin film transistor including a drain electrode with an opening, and a transparent electrode contacts a portion of the opening.
Yamazaki et al (US 2005/0163938 A1) teach a display device and a method for manufacturing thereof by increasing a material efficiently as well as simplifying steps. Also, the invention provides a technique for forming a pattern such as a wiring, that is used for forming a display device, to have a predetermined shape with an excellent controllability. The method for manufacturing a display device includes the steps of: forming a lyophobic region; selectively irradiating laser beam in the lyophobic region to form a lyophilic region; selectively discharging a composition, that contains a conductive material, in the lyophilic region to form a gate electrode layer; forming a gate insulating layer and a semiconductor layer over the gate electrode layer; discharging a composition containing a conductive material over the semiconductor layer to form a source electrode layer and a drain electrode layer; and forming a pixel electrode layer on the source or drain electrode layer.
Yamazaki et al (US 2007/0085938 A1) teach a display device which can be manufactured with usability of a material improved and with a manufacturing step simplified and to provide a manufacturing technique thereof. One feature of a display device of the present invention is to comprise an insulating layer having an opening, a first conductive layer formed in the opening, and a second conductive layer formed over the insulating layer and the first conductive layer, wherein the first conductive layer is wider and thicker than the second conductive layer, and the second conductive layer is formed by spraying a droplet including a conductive material.
Kim (US 2003/0222311 A1) teaches an amorphous silicon thin film transistor-liquid crystal display device and a method of manufacturing the same, gate patterns including a gate line and a gate electrode are formed on an insulation substrate having a display region and a driving circuit region on which a plurality of shift registers are formed, a gate insulating film, active layer patterns and data patterns including source and drain electrodes are formed successively on the substrate, a passivation layer on the substrate has a first contact hole exposing a drain electrode of the display region and second and third contact holes respectively exposing a gate electrode and source and drain electrodes of a first transistor of each of the shift registers, an electrode patterns on the passivation layer include a first electrode connected to the drain electrode of the display region through the first contact hole and a second electrode connecting the gate electrode to the source and drain electrodes of the first transistor through the second and third contact holes, and the gate driving circuit including the shift registers and the wirings are integrated on the insulating substrate without an additional process, thereby simplifying the manufacturing process.
Zhang et al (US 2002/0053703 A1) teach an opening for separating elements is formed in self-alignment by making use of a pattern of electrodes. This eliminates the patterning margin which might otherwise be required for the element separation. Thus, the degree of integration of a thin film transistor circuit can be further raised.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIN LI/
Primary Examiner, Art Unit 2693